Johnson, J.
(dissenting) —  This case presents the relatively straightforward question of whether evidence of the City’s efforts to obtain grant money to raise lagoon dikes was relevant to the issue of negligence. However, the majority confuses the basic test regarding the admissibility of relevant evidence in a negligence action. The majority concludes the City’s evidence of efforts to obtain federal and state grant funds was admissible to prove it acted reasonably. I disagree. The proper inquiry in this case is whether failure to raise the level of the surrounding dikes breached the duty to the landowners. Evidence of reasons or excuses for failure or delay in action is not relevant to the basic issues of duty and breach. For this reason, I dissent. To admit this evidence in this case allowed the City, in essence, to mount a poverty defense. Such a defense is not allowed in negligence actions because the duty of care owed to another does not change according to a party’s financial situation.
Relevant evidence is evidence "having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” ER 401. Relevant evidence includes facts that offer direct or circumstantial evidence of an element of a claim or defense. State v. Rice, 48 Wn. App. 7, 12, 737 P.2d 726 (1987) (citing 5 Karl B. Tegland, Washington Practice: Evidence § 83, at 171 (2d ed. 1982)). In other words, relevant evidence goes directly *744to or implies an element of a claim or a defense. 5 Karl B. Tegland, Washington Practice: Evidence § 83, at 231 (3d ed. 1989).
The basis of any negligence action is the failure to exercise reasonable care when one has a duty to exercise such care. Restatement (Second) of Torts § 282 (1965).3 Here, if the City had a duty to use reasonable care in the operation of the sewer lagoon and to maintain the lagoon in a manner reasonably safe for adjacent property owners, evidence of financial inability to comply with that duty is not a defense. Lack of funds is not a defense because the duty remains the same regardless of financial resources. 19 Eugene McQuillin, The Law of Municipal Corporations § 54.181 (3d ed. rev. 1994). Therefore, if lack of funds is not a defense, evidence of such is not relevant to the issue of duty.
The trial record in this case shows the City acknowledged it had enough money to cover the cost of raising the dikes. The City did not present a "poverty defense” in the sense of asking for a jury instruction stating the City had no duty to the plaintiffs because of a lack of funds. To the contrary, the City acknowledged it had a duty to the adjacent property owners to use reasonable care in the operation of the sewage lagoon. However, neither the City nor the majority explains what use the jury could have made of the evidence of efforts to obtain grant funds other than to infer it was reasonable for the City to delay raising the dikes because of its financial strategy and constraints. In other words, the majority appears to allow this evidence to imply a defense. But if the height of the dikes surrounding the lagoon presented an unreasonable risk of harm, the City had a duty to remedy the problem notwithstanding the availability of grant funds. See King v. Starr, 43 Wn.2d 115, 122, 260 P.2d 351 (1953) (evi*745dence of lack of insurance is a form of the "inadmissible plea of poverty”) (quoting Piechuck v. Magusiak, 82 N.H. 429, 135 A. 534 (1926)).
As the majority points out, the standard of conduct that forms the basis of any negligence action is usually determined by a risk-benefit analysis. W. Page Keeton et al., Prosser and Keeton on the Law op Torts § 31, at 173 (5th ed. 1984). Judge Learned Hand, in a much celebrated opinion, expressed this analysis as a "BPL” test. United States v. Carroll Towing Co., 159 F.2d 169, 173 (2d Cir. 1947). The burden of adequate precautions must be less than the gravity of the resulting injury multiplied by the probability of the injury in order for the party to not be found liable in negligence. Carroll Towing, 159 F.2d at 173. Here, the timing of the City’s action, because of problems in procuring grant funds, is simply not relevant to the analysis.
The majority states that our cases demonstrate financial considerations may be relevant to the issue of the reasonableness of a municipality’s conduct. Majority at 738. However, in none of the cited cases has this court allowed a defendant to go beyond the introduction of costs, practicalities, or available resources to allow evidence of the timing chosen to incur costs as part of a budgetary consideration or overall financial strategy.
The majority cites Berglund v. Spokane County, 4 Wn.2d 309, 319, 103 P.2d 355 (1940), for the proposition that "[t]he financial burden, technical considerations, and other factual circumstances, are all factors to be considered in determining whether or not the county complied with its duty to use reasonable care.” Majority at 734. However, in Berglund, no such evidence was available in the record. The court was merely stating that the construction of a sidewalk may be impractical for some reason and the above factors may be considered in determining whether the county met its duty to exercise reasonable care. Berglund, 4 Wn.2d at 319. Therefore, Berglund does not support the majority’s proposition that evidence of efforts to obtain grant funds as part of a financial strategy is relevant to the issue of reasonable care.
*746The majority also relies on cases recognizing the admissibility of evidence of practicality and cost. Bartlett v. Northern Pac. Ry. Co., 74 Wn.2d 881, 883, 447 P.2d 735 (1968); Davison v. Snohomish County, 149 Wash. 109, 113-14, 270 P. 422 (1928). Both these cases involved the duty of a municipality to keep its bridges in reasonably safe condition. The practicalities referred to actually involved matters of engineering and prohibitive costs. Bartlett, 14: Wn.2d at 883. Neither case suggests that practicalities include financial strategy or that costs include efforts to obtain grant funds.
The majority also cites McCluskey v. Handorff-Sherman, 125 Wn.2d 1, 882 P.2d 157 (1994), stating the court recognized funding considerations may be relevant in defending the State against a negligence claim of failure to make highway improvements. Majority at 738. The McCluskey court, after recognizing the State’s equality with private parties in negligence actions, further explained that some common law defenses regarding the State’s duty as to highways survive the Legislature’s waiver of the defense of sovereign immunity. McCluskey, 125 Wn.2d at 9-10. The majority here ignores the fact McCluskey’s reasoning depended on the State’s duty as to highway, not lagoon dike, maintenance. It appears the majority in Mc-Cluskey was attempting to convert the priority array statute into a legal defense against tort liability. McCluskey, 125 Wn.2d at 18 (Brachtenbach, J., concurring in part, dissenting in part). Finally, McCluskey does not factually involve evidence of funding considerations.
This case lost proper focus when the jury was allowed to consider monetary matters beyond "cost evidence.” Just as a duty of care does not change because of financial strategy, cost evidence should not vary from defendant to defendant. If it is allowed to vary, the jury can apply these varying financial strategies or situations to the standard of care (duty) and, therefore, to the ultimate issue of liability.
Further, the majority states "[t]he particular facts and *747circumstances may be unlike those facing private defendants, but that does not render evidence of them inadmissible.” Majority at 741 (emphasis added). This logic contradicts the rule that government is liable to the same extent as a private person or corporation in negligence actions. RCW 4.92.090; RCW 4.96.010. The majority appears to misstate the Legislature’s clear principle in holding evidence of the City’s efforts to obtain grant funds relevant and admissible.
Evidence of attempts to obtain grant funds to prove reasonable care is not relevant under ER 401 in this case. Indeed, this evidence is the type of evidence ER 402 is designed to exclude. Evidence of financial strategy is not relevant to the basic issue of duty in a negligence action. The plaintiffs should have the opportunity to establish the negligence of the City without this evidence being admitted. I would reverse the opinion of the Court of Appeals and remand for a new trial.
Smith, Talmadge, and Sanders, JJ., concur with Johnson, J.
Reconsideration denied February 20, 1997.

Ordinarily, the inability to exercise reasonable care because of lack of funds to make repairs is not a defense in a negligence action against a municipality. 19 Eugene McQuillin, The Law of Municipal Corporations §§ 54.182, .129 (3d ed. rev. 1994); see also Cramer v. Van Parys, 7 Wn. App. 584, 593-94, 500 P.2d 1255 (1972).